Citation Nr: 1132646	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer, to include as due to exposure to herbicides in service.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.C.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in part, denied service connection for laryngeal cancer and for PTSD.  The Veteran timely appealed both issues.

The Board notes that it has recharacterized the issue of service connection for PTSD, to a psychiatric disorder, in order to comport with the holding of the United State Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The Veteran and C. C. testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

The issue of service connection for prostate cancer, to include as secondary to exposure to herbicides during service, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

REMAND

During his appeal, the Veteran has asserted that, when assigned to the 515th Transportation Division, he served in the Republic of Vietnam.  Specifically, he claims that while stationed in Okinawa in 1968 and 1969, he would often be assigned to temporary duty (TDY) in the Republic of Vietnam, including one incident during which he was shot in the left ankle while driving in Vietnam that resulted in 2 1/2 months in the hospital for recovery.  The Veteran has additionally submitted an official order which indicated that the 515th Transportation (Light Truck) Division was assigned to Da Nang, Vietnam beginning February 10, 1969; such order was post-dated February 26, 1969.

Review of his service personnel records reflects that the Veteran was assigned as a "light truck driver" with the 515th Transportation Division from September 15, 1967 to February 26, 1969, stationed in Okinawa, Japan, on the Veteran's DA Form 20.  However, several other service personnel records show that, beginning in September 1968, the Veteran was attached to the 515th Transportation (Heavy Truck) Division, not the light truck division.  In fact, the Veteran received several Article 15 violations while assigned to the heavy truck division, not the light truck division.  Additionally, the Veteran's DA Form 2962, Security Termination Statement and Debriefing Certificate, dated February 15, 1969, reflects that he was assigned to the 515th Transportation (Heavy Truck) Division, and was at that time being processed for return to the United States.  

Since review of the Veteran's service personnel records reflect that he was assigned to the heavy truck division of the 515th Transportation Division beginning in September 1968 until his redeployment back to the United States on February 26, 1969-and since the official order of assignment of the 515th Transportation Division specifically limits itself to the light truck division-the Board finds that, at this juncture, the evidence of record does not confirm that the Veteran was ever assigned to a division that served in the Republic of Vietnam, but instead served overseas in Okinawa.  

The Board further notes that the Veteran does not have a Purple Heart, a Combat Infantryman Badge (CIB) nor even a Vietnam Service Medal (VSM) for any wounds received in combat or for participation in the Vietnam theatre at that time.  In fact, the Veteran's DD Form 214 shows "None" for service in the Republic of Vietnam.  During a telephone call in October 2006, the Veteran reported that he was never in Vietnam or its coastal waters.

Moreover, the Board notes that the Veteran's left ankle is already service-connected for a fracture suffered in service when a forklift crushed his ankle and he was hospitalized for approximately two months.  In short, the Board finds that to date the Veteran is simply not credible as to his assertions that he served in the Republic of Vietnam at any time during active duty.

However, in light of VA's duty to assist, the Board finds that a remand is necessary in order to confirm through other sources whether the Veteran ever served on TDY in the Republic of Vietnam as asserted.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

In addition, the Board notes that VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

These revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  On remand, VA should notify the Veteran of the revised regulations and give the Veteran another opportunity to present information and/or evidence pertinent to his appeal in light of the above revisions, to include filling out and returning a VA Form 21-0781.

Finally, the Board finds that a VA examination is required in this case for the Veteran's laryngeal cancer.  The Veteran has asserted that such is a result of his service, regardless of whether he was exposed to herbicides in military service.  Thus, an opinion as to relation to service is required in excess of any presumption of causation by herbicide exposure during service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004); see also Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (a veteran may still establish service connection under other service connection principles if not entitled to a presumption).  

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative and apprise the Veteran of the July 2010 revisions to the regulations pertaining to service connection for PTSD.  Send the Veteran a VA Form 21-0781 to provide, and return, more detailed stressor information.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Muskogee, Oklahoma VA Medical Center (VAMC), since January 14, 2010, and from the Oklahoma City, Oklahoma VAMC, since May 1970.  All records and/or responses received should be associated with the claims file.

3.  Obtain a copy of the Veteran's complete service personnel records from his Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or TDY stations; all travel orders; pay stubs which reflect special pay status, travel vouchers, and all TDY orders.  If efforts to obtain the Veteran's OMPF are unsuccessful through the National Personnel Records Center, request verification of the claimed TDY in Vietnam through the Army Personnel Center (APC), the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  

The RO should provide the JSRRC or other depository with the appropriate information, as needed, showing service dates, duties, and units of assignment and copies of the Veteran's statements pertaining to service in Vietnam.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

4.  After completion of 1, 2 and 3 above, and if and only if it is confirmed that the Veteran did not serve in the Republic of Vietnam, schedule the Veteran for an appropriate VA examination in order to determine whether his laryngeal cancer, and any residuals thereof, is related to active duty.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide details about the onset, duration and severity of the Veteran's laryngeal cancer, including any residuals thereof.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that his laryngeal cancer has its onset during or is otherwise related to service.  

The examiner should set forth all examination findings, together with the complete rationale for any opinions expressed, in a printed report. If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why. 

5.  After completion of 1, 2, 3 and 4 above, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was incurred in or is otherwise related to the Veteran's military service.  If and only if the Veteran's laryngeal cancer is found to be service related, to include in-service exposure to herbicides, the examiner should opine whether any psychiatric disorder is proximately due to or has been aggravated (worsened) beyond its natural progression by his laryngeal cancer.

The examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If a diagnosis of PTSD is deemed appropriate, the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to in-service stressor(s).  The examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  If and only if VA confirms that the Veteran served in the Republic of Vietnam, the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and give them an opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

